DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 10, 11, 12, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No.109640150B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “rearranging the features of 1, 2, 3, 10, 11, 12, and 17, 18, 20, can’t modify the scope of claims 1, 7, 13 ... ; for instance, incorporating the features of claims 1, 2, 3 of the instant application into claim 1 of the Patent No. 10839560 B2, we get claim 1 of U.S. Patent No. 10839560 B2; secondly, incorporating claims 10, 11, 12 of the instant application into claim 7 of Patent No. 10839560 B2, we obtain exactly the same features of claim 7 of U.S. Patent No. 10839560 B2; same as claims 17, 18, 20 of the instant application into claim 13 of the Patent No. 10839560 B2, we obtain exactly the same features of claim 13 of U.S. Patent No. 10839560 B2; furthermore, “rephrasing limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names “ and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu. 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-10, 13-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romanik et al (Pub. No:US 20160012595A1) in view of Avrahami et al (Pub. No: US 20190213724 A1).
Regarding claims 1, 5, Romanik et al discloses a computer-implemented method (figs. 3-4, fig. 5), comprising: iteratively employing (geometric transformation;various transformations to the image; the image processing system 100 obtains images from one or more image sources 116, which may include one or more social networking services 118; paragraph 0032), by a device (computing devices) operatively coupled to a processor (one or more computer program products, which may include a machine-readable medium having stored thereon instructions, which may be used to program a computer (other electronic devices) to perform a process), a template image (template image 300), a random number generator (the RANSAC (RANdom SAmple Consensus) algorithm may be employed to find the best subset of matching points to compute the best transformation between two images; in addition, the feature descriptors are preferably designed to be invariant across a various transformations to the image; paragraph 0077, 0064, 0095) to randomly generate respective random transformation parameters to be employed by a geometric transformation module to geometrically transform a template image (template image 300; template image due to effects such as distortion, blur, and image transformation; compute the best image transformation between the matching points; in addition, determine positions in the image that are stable over small and moderate amounts of image transformation such as scale and rotation; these locations define so-called keypoints in the image ; paragraph 0064, 0666-0067) of a defined product (the template image data 124 for a particular template image may be generated in an offline process, in which a template image 300 is processed by an initial setup mechanism 302 to produce template image data 124 corresponding to the template image 300; paragraph 0034-0035); and iteratively generating (generate a list of template images; paragraph 0087), by the device (computing devices; feature points may be generated at predetermined locations (a certain position, and radius), respective geometric training parameters (translation or rotation, angle and direction of rotation, scale, orientation) for transforming (the image is transformed in various ways (lighting changed, rotated, scaled, tilted); the feature descriptors are designed to be invariant across a various transformations to the image; paragraph 0035, 0077, 0083) the template image (template image data 124 may include a template image identifier 126 and template image feature points 128 ; feature point extractor 406 accepts one of more images 402 and computes or determines the feature points for each image; feature points describe the visual content of images and may be generated at predetermined locations in an image, or computed from features found in an image; furthermore, feature point information for matching feature points and non-matching feature points from previously analyzed images are used to divide feature points into three categories paragraph 0034, 0093, 0095), wherein the iteratively generated (a region surrounding each feature point may be used to generate a set of texture models; the first texture model is generated at the location and size of each feature point; paragraph 0101-0102) respective geometric training parameters (rotation, angle of rotation, translation, scale, orientation; furthermore, the training process starts by collecting feature points from a collection of previously analyzed images; a region surrounding each feature point may be used to generate a set of texture models; the first texture model is generated at the location and size of each feature point; in addition, descriptor matching uses the feature descriptors computed by feature point extractor 406, as well as descriptors generated for the generated set of texture models; determine positions in the image that are stable over small and moderate amounts of image transformation such as scale and rotation; paragraph 0067, 0094, 0095-0097). Note that classification methods include training an SVM model, and K-means clustering (K=2). In addition, a small window may be used to describe a model and similar looking region in the image that appear similar to the model may be identified (paragraph 0094, 0096).
However, Romanik et al does not specifically teach that the geometric training parameters are based on the respective random transformation parameters; and the trained data model being used for aligning the template image and an image under inspection of a product.
On the other hand, Avrahami et al, from the same field of endeavor, disclose a trained data model being used for aligning (assembly alignment, text/labels, screws, connects; the inspection plan may be modified or adjusted during the inspection; paragraph 0050, 0058) the template image (images of a reference part can be captured and the one or more images of the reference part can be processed (by a processing device) to generate an inspection model of the reference part; an inspection plan can be generated based on the inspection model and the one or more analysis parameters; paragraph 0005-0006, 0060) and an image (capturing images of the region at different angles under different degrees of illumination; capturing image of object/part 601 under one level of illumination; paragraph 0042-0043, 0033-0034) under inspection of a product (space relative to the object/part under inspection; perform the referenced inspection plan by acquiring the required sensory data of a part to be inspected; images can then be compared to the referenced model in order to compute the actual position of the part; paragraph 0057, 0060, 0062, 0077).  Furthermore, this processing device recomputes the transformations to the underlying hardware parameters. It also manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data (paragraph 0064, 0105). A processing device can combine the information of multiple regions to compute a broader (image-wide) decision/determination, with respect to a long scratch that covers several neighborhoods/regions of the part, object, product, etc. under inspection (paragraph 0027, 0092, 0099). Note that defects that are identified can be mapped to corresponding areas/regions of the object (paragraph 0070-0073, 0086). In addition, the received criteria, characteristics, can be compared with one or more determinations computed during an inspection of the part (paragraph 0075-0076). Moreover, various existing inspection technologies are designed/configured to capture multiple images and subsequently utilizing only a small number of such images for the purposes of inspection. It should also be understood that each tested modality can be associated with any number of sensitivity levels. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Avrahami to the communication system of Romanik in order to provide a method for automated inspection for the purpose of providing comprehensive structural information based upon which an inspection model can be generated.
Regarding claim 4, Romanik et al as modified discloses a computer-implemented method (figs. 3-4), wherein types of the of the respective geometric training parameters are selected from a group consisting of a rotation angle parameter, a shearing parameter and a scale parameter (translation or rotation, scale, orientation; in addition, the image is transformed in various ways (lighting changed, rotated, scaled, tilted); the feature descriptors are designed to be invariant across a various transformations to the image; paragraph 0035, 0077, 0083). 
Regarding claim 7, Romanik et al as modified discloses a computer-implemented method (figs. 3-4), wherein a data model is built based on a neural network selected from a group consisting of a Convolution Neural Network, a Recurrent Neural Network and a Deep Neural Network (Deep Neural Network; classification methods include training an SVM model, and K-means clustering (K=2); in addition, a small window may be used to describe a model and similar looking regions in the image that appear similar to the model may be identified (paragraph 0094, 0096).
Regarding claim 8, Romanik et al as modified discloses a computer-implemented method (figs. 3-4), wherein a data model is trained by machine learning of a correspondence between the transformed image and the template image (template image data 124) through the respective geometric (translation or rotation, angle and direction of rotation, scale, orientation; the image is transformed in various ways (lighting changed, rotated, scaled, tilted); the feature descriptors are designed to be invariant across a various transformations to the image; paragraph 0035, 0077, 0083) training parameters (template image data 124 may include a template image identifier 126 and template image feature points 128 ; feature point extractor 406 accepts one of more images 402 and computes or determines the feature points for each image; feature points describe the visual content of images and may be generated at predetermined locations in an image, or computed from features found in an image; furthermore, feature point information for matching feature points and non-matching feature points from previously analyzed images are used to divide feature points into three categories paragraph 0034, 0093, 0095). 
Regarding claim 9, Romanik et al as modified discloses a computer-implemented method (figs. 3-4), wherein the neural network on which a data model is based contains multiple convolution layers and multiple max pooling layers (paragraph 0095-0097).
 Regarding claims 10, 14, Romanik et al discloses a system (figs. 3-4, fig. 5), comprising: a memory (memory 506) that stores computer executable components; a processor (processor 504) that executes the computer executable components stored in the memory (memory 506), wherein the computer executable components comprise: at least one computer-executable component that: iteratively employs (geometric transformation; various transformations to the image; the image processing system 100 obtains images from one or more image sources 116, which may include one or more social networking services 118; paragraph 0032) a random number generator (the RANSAC (RANdom SAmple Consensus) algorithm may be employed to find the best subset of matching points to compute the best transformation between two images; in addition, the feature descriptors are preferably designed to be invariant across a various transformations to the image; paragraph 0077, 0064, 0095) to randomly generate respective random transformation parameters to be employed by a geometric transformation module to geometrically transform a template image (template image 300; template image due to effects such as distortion, blur, and image transformation; compute the best image transformation between the matching points; in addition, determine positions in the image that are stable over small and moderate amounts of image transformation such as scale and rotation; these locations define so-called keypoints in the image ; paragraph 0064, 0666-0067) of a defined product (the template image data 124 for a particular template image may be generated in an offline process, in which a template image 300 is processed by an initial setup mechanism 302 to produce template image data 124 corresponding to the template image 300; paragraph 0034-0035); and iteratively generates (generate a list of template images; paragraph 0087) respective geometric training parameters for transforming the template image, wherein the iteratively generated (a region surrounding each feature point may be used to generate a set of texture models; the first texture model is generated at the location and size of each feature point; paragraph 0101-0102) respective geometric training parameters are based on the respective random transformation parameters (rotation, angle of rotation, translation, scale, orientation; furthermore, the training process starts by collecting feature points from a collection of previously analyzed images; a region surrounding each feature point may be used to generate a set of texture models; the first texture model is generated at the location and size of each feature point; in addition, descriptor matching uses the feature descriptors computed by feature point extractor 406, as well as descriptors generated for the generated set of texture models; determine positions in the image that are stable over small and moderate amounts of image transformation such as scale and rotation; paragraph 0067, 0094, 0095-0097). Note that classification methods include training an SVM model, and K-means clustering (K=2). In addition, a small window may be used to describe a model and similar looking region in the image that appear similar to the model may be identified (paragraph 0094, 0096).  
However, Romanik et al does not specifically teach that the geometric training parameters are based on the respective random transformation parameters; and the trained data model being used for aligning the template image and an image under inspection of a product.
On the other hand, Avrahami et al, from the same field of endeavor, disclose a trained data model being used for aligning (assembly alignment, text/labels, screws, connects; the inspection plan may be modified or adjusted during the inspection; paragraph 0050, 0058) the template image (images of a reference part can be captured and the one or more images of the reference part can be processed (by a processing device) to generate an inspection model of the reference part; an inspection plan can be generated based on the inspection model and the one or more analysis parameters; paragraph 0005-0006, 0060) and an image (capturing images of the region at different angles under different degrees of illumination; capturing image of object/part 601 under one level of illumination; paragraph 0042-0043, 0033-0034) under inspection of a product (space relative to the object/part under inspection; perform the referenced inspection plan by acquiring the required sensory data of a part to be inspected; images can then be compared to the referenced model in order to compute the actual position of the part; paragraph 0057, 0060, 0062, 0077).  Furthermore, this processing device recomputes the transformations to the underlying hardware parameters. It also manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data (paragraph 0064, 0105). A processing device can combine the information of multiple regions to compute a broader (image-wide) decision/determination, with respect to a long scratch that covers several neighborhoods/regions of the part, object, product, etc. under inspection (paragraph 0027, 0092, 0099). Note that defects that are identified can be mapped to corresponding areas/regions of the object (paragraph 0070-0073, 0086). In addition, the received criteria, characteristics, can be compared with one or more determinations computed during an inspection of the part (paragraph 0075-0076). Moreover, various existing inspection technologies are designed/configured to capture multiple images and subsequently utilizing only a small number of such images for the purposes of inspection. It should also be understood that each tested modality can be associated with any number of sensitivity levels. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Avrahami to the communication system of Romanik in order to provide a method for automated inspection for the purpose of providing comprehensive structural information based upon which an inspection model can be generated.
	Regarding claim 13, Romanik et al as modified discloses a system (figs. 3-4, fig. 5), wherein types of the respective geometric training parameters are selected from a group consisting of a rotation angle parameter, a shearing parameter and a scale parameter (translation or rotation, scale, orientation; in addition, the image is transformed in various ways (lighting changed, rotated, scaled, tilted); the feature descriptors are designed to be invariant across a various transformations to the image; paragraph 0035, 0077, 0083).
	Regarding claim 16, Romanik et al as modified discloses a system (figs. 3-4, fig. 5), wherein a data model is built based on a neural network selected from a group consisting of a Convolution Neural Network, a Recurrent Neural Network and a Deep Neural Network (Deep Neural Network; classification methods include training an SVM model, and K-means clustering (K=2); in addition, a small window may be used to describe a model and similar looking regions in the image that appear similar to the model may be identified (paragraph 0094, 0096).
	Regarding claim 17, Romanik et al discloses a computer program product (figs. 3-4, fig. 5) facilitating detection of product defects by aligning product images under inspection with template product images, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors (one or more computer program products, which may include a machine-readable medium having stored thereon instructions, which may be used to program a computer (other electronic devices) to perform a process), to: iteratively employ (geometric transformation; various transformations to the image; the image processing system 100 obtains images from one or more image sources 116, which may include one or more social networking services 118; paragraph 0032), by the one or more processors (computing devices) a random number generator (the RANSAC (RANdom SAmple Consensus) algorithm may be employed to find the best subset of matching points to compute the best transformation between two images; in addition, the feature descriptors are preferably designed to be invariant across a various transformations to the image; paragraph 0077, 0064, 0095) to randomly generate respective random transformation parameters to be employed by a geometric transformation module to geometrically transform a template image (template image 300; template image due to effects such as distortion, blur, and image transformation; compute the best image transformation between the matching points; in addition, determine positions in the image that are stable over small and moderate amounts of image transformation such as scale and rotation; these locations define so-called keypoints in the image ; paragraph 0064, 0666-0067) of a defined product (the template image data 124 for a particular template image may be generated in an offline process, in which a template image 300 is processed by an initial setup mechanism 302 to produce template image data 124 corresponding to the template image 300; paragraph 0034-0035); and iteratively generate (generate a list of template images; paragraph 0087), by the one or more processors, respective geometric training parameters for transforming the template image, wherein the iteratively generated (a region surrounding each feature point may be used to generate a set of texture models; the first texture model is generated at the location and size of each feature point; paragraph 0101-0102) respective geometric training parameters are based on the respective random transformation parameters (rotation, angle of rotation, translation, scale, orientation; furthermore, the training process starts by collecting feature points from a collection of previously analyzed images; a region surrounding each feature point may be used to generate a set of texture models; the first texture model is generated at the location and size of each feature point; in addition, descriptor matching uses the feature descriptors computed by feature point extractor 406, as well as descriptors generated for the generated set of texture models; determine positions in the image that are stable over small and moderate amounts of image transformation such as scale and rotation; paragraph 0067, 0094, 0095-0097). Note that classification methods include training an SVM model, and K-means clustering (K=2). In addition, a small window may be used to describe a model and similar looking region in the image that appear similar to the model may be identified (paragraph 0094, 0096). 
However, Romanik et al does not specifically teach that the geometric training parameters are based on the respective random transformation parameters; and the trained data model being used for aligning the template image and an image under inspection of a product.
On the other hand, Avrahami et al, from the same field of endeavor, disclose a trained data model being used for aligning (assembly alignment, text/labels, screws, connects; the inspection plan may be modified or adjusted during the inspection; paragraph 0050, 0058) the template image (images of a reference part can be captured and the one or more images of the reference part can be processed (by a processing device) to generate an inspection model of the reference part; an inspection plan can be generated based on the inspection model and the one or more analysis parameters; paragraph 0005-0006, 0060) and an image (capturing images of the region at different angles under different degrees of illumination; capturing image of object/part 601 under one level of illumination; paragraph 0042-0043, 0033-0034) under inspection of a product (space relative to the object/part under inspection; perform the referenced inspection plan by acquiring the required sensory data of a part to be inspected; images can then be compared to the referenced model in order to compute the actual position of the part; paragraph 0057, 0060, 0062, 0077).  Furthermore, this processing device recomputes the transformations to the underlying hardware parameters. It also manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data (paragraph 0064, 0105). A processing device can combine the information of multiple regions to compute a broader (image-wide) decision/determination, with respect to a long scratch that covers several neighborhoods/regions of the part, object, product, etc. under inspection (paragraph 0027, 0092, 0099). Note that defects that are identified can be mapped to corresponding areas/regions of the object (paragraph 0070-0073, 0086). In addition, the received criteria, characteristics, can be compared with one or more determinations computed during an inspection of the part (paragraph 0075-0076). Moreover, various existing inspection technologies are designed/configured to capture multiple images and subsequently utilizing only a small number of such images for the purposes of inspection. It should also be understood that each tested modality can be associated with any number of sensitivity levels. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Avrahami to the communication system of Romanik in order to provide a method for automated inspection for the purpose of providing comprehensive structural information based upon which an inspection model can be generated.
	 Regarding claim 19, Romanik et al as modified discloses a computer program product (figs. 3-4, fig. 5) facilitating detection of product defects by aligning product images under inspection with template product images, wherein types of the one or more geometric parameters are selected from a group consisting of a rotation angle parameter, a shearing parameter and a scale parameter (translation or rotation, scale, orientation; in addition, the image is transformed in various ways (lighting changed, rotated, scaled, tilted); the feature descriptors are designed to be invariant across a various transformations to the image; paragraph 0035, 0077, 0083).
Claims 2-3, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Romanik et al (Pub. No:US 20160012595A1) in view of Avrahami et al (Pub. No: US 20190213724 A1) as applied to claims 1, 10, 17 above, and further in view of Zadeh et al (US 20220121884 A1).
 	Regarding claims 2-3, 11-12, 18, Romanik and Avrahami disclose everything claimed as explained above except the features of iteratively transforming, by the device, the template image using the respective geometric training parameters to generate respective transformed template images that are randomly generated to train a data model, wherein the trained data model is employed to align the template image and an image of a product under inspection to determine whether the product has a defect  
	However, Zadeh et al discloses the features of iteratively transforming (multiple type transformation; transform the normalized probability distribution parameters (mean and standard deviation), T also transforms the predetermined subsets of probability distribution candidates; random number, random variable with probability density; paragraph 0605-0606, 1644, 1765), by the device, the template image (applying a template for equivalent transformation (including substitutions) to recognized protocorms; use 3 types of template for face model in 3-D (dimensional) for face recognition; paragraph 1779, 1928) using the respective geometric training parameters to generate respective transformed template images that are randomly generated to train a data model (3-D image/object recognition from any directions; deep/detailed learning/recognition, e.g., image recognition;  paragraph 0120, 0130, 0590), wherein the trained data model is employed to align the template image (Deep Learning or Convolutional Neural Networks or Deep Reinforcement Learning (maximizing a cumulative reward function; paragraph 0191, 0196) or variations of Neural Networks; all weights/biases or parameters in the learning machine must be erased completely, and the whole learning, with the new class added/mixed randomly with previous ones, must be repeated again from scratch; paragraph 0196, 0199, 1975, 1967) and an image of a product under inspection to determine whether the product has a defect (define the transformation operation which also transforms a probability distribution by scaling and translating its parameters; transformation and mapping of categorical set of the probability distribution candidates ;paragraph 0026, 1765, 1975). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zadeh to the modified system of Avrahami and Romanik in order to provide a method for identification or verification for an object and including image recognition for providing specific and relevant search results. 
	
Allowable Subject Matter
Claims 6, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641